IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANIEL T. MORGAN,                           : No. 710 MAL 2018
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
SHERI A. MORGAN,                            :
                                            :
                    Respondent              :


DANIEL T. MORGAN,                           : No. 711 MAL 2018
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
SHERI A. MORGAN,                            :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2019, the Petition for Allowance of Appeal is

DENIED. The Application for Order of Supreme Court to Direct Daniel T. Morgan to Post

Appropriate Security Pursuant to Pennsylvania Rule of Appellate Procedure 2572(d) is

DENIED AS MOOT.